            Case 3:21-cv-01135-SB      Document 1      Filed 08/02/21         Page 1 of 16




Randy J. Harvey, OSB #116714
Email: randy@elpnw.com
Andrew T. Mittendorf, OSB #205394
Email: andrew@elpnw.com
Angela Hajihashemi, OSB #201231
Email: angela@elpnw.com
Jameson E. Gideon, OSB #202871
Email: jameson@elpnw.com
EMPLOYMENT LAW PROFESSIONALS
21887 SW Sherwood Blvd., Suite B
POB 1309
Sherwood, Oregon 97140
Telephone: 503-822-5340
Facsimile: 503-433-1404

Of Attorneys for Plaintiff Charles Greulich



                             UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

                                    PORTLAND DIVISION


CHARLES GREULICH,                               Case No. 3:21-cv-01135

                Plaintiff,                      COMPLAINT
       v.
                                                WHISTLEBLOWER RETALIATION
CITY OF PORTLAND,                               42 USC §2000e-3; DISCRIMINATION

                Defendant.                      DEMAND FOR JURY TRIAL

                                                CLAIM FOR $1,980,000.00



       Plaintiff, Sergeant Charles “Chuck” Greulich (“Plaintiff”), by and through his attorneys,

does hereby state and allege as follows:




 PAGE 1 – COMPLAINT                                        EMPLOYMENT LAW PROFESSIONALS
                                                             PO Box 1309; 21887 SW Sherwood Blvd. Suite B
                                                                        Sherwood, Oregon 97140
                                                                  (503) 822-5340 – Fax (503) 433-1404
         Case 3:21-cv-01135-SB          Document 1      Filed 08/02/21         Page 2 of 16




I.     INTRODUCTION

                                                1.

       This is a civil rights and employment case involving whistleblower retaliation, which

resulted in Plaintiff's suffering, lack of promotion, loss of professional reputation, humiliation,

economic damages, non-economic damages, emotional distress, and punitive damages. Defendan

violated Plaintiff's fundamental rights when they discriminated and retaliated against Plaintiff for

his good faith reports of actions that he believed violated local, state, or federal laws, including

police bureau and city policies and regulations. Defendant’s adverse employment actions include

placing Plaintiff on administrative leave, denying him the opportunity to promote and subjecting

him to unwarranted ridicule in the form of various and ongoing investigations.



II.    JURISDICTION AND VENUE

                                                2.

       This is an action for violations brought under 42 USC §2000e-3. This Court has original

jurisdiction over Plaintiff's federal claims under 28 U.S.C. §§1331 and 1334(3) and (4). This Court

also has supplemental jurisdiction over Plaintiff's state claims under 28 U.S.C. §1367.

                                                3.

       Venue in this district is proper under 28 U.S.C. §1391(b)(1) and (2) because Defendant

City of Portland is located in this district, and the events or omissions giving rise to Plaintiff's

claims occurred within this district.




 PAGE 2 – COMPLAINT                                          EMPLOYMENT LAW PROFESSIONALS
                                                              PO Box 1309; 21887 SW Sherwood Blvd. Suite B
                                                                         Sherwood, Oregon 97140
                                                                   (503) 822-5340 – Fax (503) 433-1404
         Case 3:21-cv-01135-SB          Document 1       Filed 08/02/21         Page 3 of 16




III.   THE PARTIES

                                                 4.

       At all material times herein, Plaintiff was and is a citizen of Oregon. At all material times

Plaintiff was employed by the Portland Police Bureau, a department of the City of Portland, as a

sworn detective sergeant.

                                                 5.

       At all material times herein, The City of Portland (“the City”), is a municipality in the State

of Oregon. PPB is a division of the City.

                                                 6.

       At all material times herein, Lieutenant David Abramson (“Abramson”) is an employee

of the City of Portland acting under color of law.

                                                 7.

       At all material times herein, Commander David Hendrie (“Hendrie”) is an employee of

the City of Portland acting under color of law in a leadership position.

                                                 8.

       At all material times herein, Lieutenant Craig Morgan (“Morgan”) is an employee of the

City of Portland acting under color of law.

                                                 9.

       At all material times herein, Lieutenant Jay Bates (“Bates”) is an employee of the City of

Portland acting under color of law.




 PAGE 3 – COMPLAINT                                           EMPLOYMENT LAW PROFESSIONALS
                                                               PO Box 1309; 21887 SW Sherwood Blvd. Suite B
                                                                          Sherwood, Oregon 97140
                                                                    (503) 822-5340 – Fax (503) 433-1404
         Case 3:21-cv-01135-SB         Document 1      Filed 08/02/21         Page 4 of 16




                                               10.

       At all material times, Jami Resch (“Resch”) was an employee of the City of Portland

acting under color of law in different leadership positions including, Deputy Chief, Assistant

Chief, and Chief of police.



IV.    COMPLIANCE WITH ORS 30.275 – OREGON TORT CLAIMS NOTICE

                                               11.

       Plaintiff has complied with the applicable notice requirements under ORS 30.275.

                                               12.

       On or about June 2, 2020, Plaintiff, through counsel, provided written notice to regarding

violations of Uniformed Services Employment and Reemployment Rights Act ("USERRA")

(38 USC 4301-4335; ORS 408.225 et. seq) which was acknowledged by the City on June 3, 2020.

Plaintiff sent a second tort claim in accordance with ORS 30.275 by letter dated July 17, 2020,

detailing violations by the City, and received confirmation of receipt via email on July 27, 2020.

On or about May 4, 2021, Plaintiff received a Right to Sue letter from the Bureau of Labor and

Industries (“BOLI”), case no. EEEMRE200507-10567 and EEOC case no. 38D-2020-00786C

(Exhibit 1).



V.     FACTUAL ALLEGATIONS

                                               13.

       The City and PPB have adopted Administrative Rule 11.03: Duty to Report Unlawful or

Improper Actions. This rule requires employees to report misconduct in violation of the policies

and regulations.
 PAGE 4 – COMPLAINT                                         EMPLOYMENT LAW PROFESSIONALS
                                                             PO Box 1309; 21887 SW Sherwood Blvd. Suite B
                                                                        Sherwood, Oregon 97140
                                                                  (503) 822-5340 – Fax (503) 433-1404
         Case 3:21-cv-01135-SB          Document 1       Filed 08/02/21         Page 5 of 16




                                                   14.

       Plaintiff was made aware of misconduct by PPB command staff including Abrahamson,

Morgan, and Hendrie. In accordance with PPB policy and contract, Plaintiff reported these

instances of misconduct to his employer, the City.

                                                   15.

       In July of 2018, Abrahamson alleged to Plaintiff that a detective who directly reported to

Plaintiff, Detective Lawrence (“Lawrence”), was engaging in inappropriate conduct with a PPB

crime analyst.

                                                   16.

       At the time of this allegation, Plaintiff was acting in the capacity of a lieutenant.

                                                   17.

       PPB Policy 2.2 requires a supervisor to report allegations if truthful. Plaintiff investigated

the claim made by Abrahamson and discovered it was false and misrepresentative of conversations

with the crime analyst and their supervisor. Plaintiff reported the false allegations to Resch, who

at the time was Assistant Chief.

                                                   18.

       Plaintiff and Lawrence are members of the same union, and therefore conversations

between them are concerted activity and are privileged and protected.

                                                   19.

       On August 2, 2018, Lawrence filed a complaint against Abrahamson and Hendrie for

retaliation, discrimination, and untruthfulness.




 PAGE 5 – COMPLAINT                                           EMPLOYMENT LAW PROFESSIONALS
                                                               PO Box 1309; 21887 SW Sherwood Blvd. Suite B
                                                                          Sherwood, Oregon 97140
                                                                    (503) 822-5340 – Fax (503) 433-1404
         Case 3:21-cv-01135-SB        Document 1      Filed 08/02/21         Page 6 of 16




                                              20.

        On September 27, 2018, Abrahamson issued an unsatisfactory performance evaluation to

Plaintiff. On faith and information, Abrahamson was aware of the conversations between Plaintiff

and Lawrence regarding his untruthful allegation.

                                              21.

        At all times relevant, Morgan is the union representative of the same union to which

Abrahamson is a member. Morgan is a personal friend of Abrahamson. On November 15, 2018,

Morgan used information from confidential Professional Standards Division (“P.S.D.”)

investigations he sat in on while representing members of the union. He disseminated information

gained in these meetings to Abrahamson regarding the complaints made by Plaintiff and Lawrence

against him.

                                              22.

        On information and belief, Morgan, in his capacity as an employee of P.S.D., accessed

confidential P.S.D. files about Plaintiff. Morgan and Bates used their positions with P.S.D. as a

means of gaining information on complainants to chill allegations of misconduct made against

them.

                                              23.

        On January 5, 2019, Plaintiff informed the investigator that Abrahamson improperly

completed his performance evaluation as retaliation for the complaint he filed against

Abrahamson. Plaintiff reported that Hendrie was attempting to intimidate him not to pursue the

complaint against Abrahamson. Plaintiff also told the investigator that he was investigating a

possible 2.2 violation when he spoke to Lawrence about the conduct of Abrahamson.



 PAGE 6 – COMPLAINT                                        EMPLOYMENT LAW PROFESSIONALS
                                                            PO Box 1309; 21887 SW Sherwood Blvd. Suite B
                                                                       Sherwood, Oregon 97140
                                                                 (503) 822-5340 – Fax (503) 433-1404
          Case 3:21-cv-01135-SB          Document 1       Filed 08/02/21          Page 7 of 16




                                                  24.

        PPB and the City failed to investigate Abrahamson for retaliation for the substandard

evaluation given after Plaintiff investigated him. PPB and the City failed to investigate Morgan

for retaliating against Plaintiff by filing pretextual complaints against Plaintiff solely for reporting

misconduct by Abrahamson. PPB and the City further failed to investigate Resch for her retaliation

against Plaintiff in issuing pretextual complaints for his reports of misconduct against

Abrahamson, Morgan, and Hendrie.

                                                  25.

        On January 24, 2019, Plaintiff was charged with three counts of misconduct for reporting

the conduct of Abrahamson, and Hendrie. The complaint was initiated by Morgan in his capacity

as union representative. The investigation was completed after fourteen months. One charge out

of the three was sustained, which was “for disobeying an order not to disclose information”.

                                                  26.

        On May 4, 2019, Plaintiff was transferred out of the Central Precinct by Resch as a result

of the alleged misconduct. Plaintiff was transferred months before any ruling of wrongdoing.

                                                  27.

        On August 15, 2019, Plaintiff received a Memorandum of Proposed Discipline from

Defendant.

                                                  28.

        On November 21, 2019, PPB Internal Affairs cleared as unfounded Plaintiff’s complaints

about retaliation, discrimination for filing ethical claims with PPB against command staff.




 PAGE 7 – COMPLAINT                                            EMPLOYMENT LAW PROFESSIONALS
                                                                 PO Box 1309; 21887 SW Sherwood Blvd. Suite B
                                                                            Sherwood, Oregon 97140
                                                                      (503) 822-5340 – Fax (503) 433-1404
           Case 3:21-cv-01135-SB       Document 1       Filed 08/02/21         Page 8 of 16




                                                29.

       On December 11, 2019, PPB and the City issued Plaintiff four days of unpaid disciplinary

leave in retaliation the ethical complaints Plaintiff filed against Abrahamson, Morgan, and

Hendrie.

                                                30.

       Plaintiff has endured emotional distress and permanent damage to his reputation and career

due to his investigations.

                                                31.

       To date, Plaintiff has been subjected to multiple investigations since being placed on leave.

                                                32.

       Plaintiff is a veteran, having served in the Marine Corps, and being deployed to Iraq before

being honorably discharged.

                                                33.

       Plaintiff continues to incur damages due to the retaliation, defamation, and harassment.

Plaintiff’s career has been irreparably harmed by the defendant’s conduct based on loss of

reputation, earnings, and ability to promote.


                                FIRST CLAIM FOR RELIEF
                             WHISTLBLOWER RETALIATION
                             42 U.S.C. §2000e-3, ORS § 659A.199

                                                34.

       Plaintiff incorporates paragraphs 1-33 herein.




 PAGE 8 – COMPLAINT                                          EMPLOYMENT LAW PROFESSIONALS
                                                              PO Box 1309; 21887 SW Sherwood Blvd. Suite B
                                                                         Sherwood, Oregon 97140
                                                                   (503) 822-5340 – Fax (503) 433-1404
            Case 3:21-cv-01135-SB      Document 1       Filed 08/02/21         Page 9 of 16




                                               35.

        Plaintiff submitted complaints against three separate command staff: Abrahamson

Morgan, and Hendrie.

                                               36.

        In July 2018, Plaintiff was informed by Abrahamson that a detective, Lawrence, was

engaging in inappropriate conduct towards a Crime Analyst. Because the policy required Plaintiff

to report misconduct if true, Plaintiff investigated Abrahamson’s claims in his capacity as a

lieutenant. Plaintiff engaged in protected communications with Lawrence as concerted union

activity.

                                                37.

        Plaintiff discovered that Abrahamson deliberately misrepresented conversations he had

with the Crime Analyst and her supervisor.

                                               38.

        Plaintiff followed procedure and reported Abrahamson’s conduct to Resch.

                                               39.

        In good faith, Plaintiff reported each officer’s misconduct as required by PPB Policies.

                                               40.

        On September 27, 2018, Abrahamson retaliated by issuing an unsatisfactory performance

evaluation to Plaintiff, after Plaintiff had investigated the claims and Lawrence had filed a

complaint against Abrahamson and Hendrie.




 PAGE 9 – COMPLAINT                                          EMPLOYMENT LAW PROFESSIONALS
                                                              PO Box 1309; 21887 SW Sherwood Blvd. Suite B
                                                                         Sherwood, Oregon 97140
                                                                   (503) 822-5340 – Fax (503) 433-1404
         Case 3:21-cv-01135-SB           Document 1       Filed 08/02/21        Page 10 of 16




                                                   41.

        Additionally, Abrahamson later alleged that he instructed Plaintiff to not tell anyone about

his accusations against Lawrence, however Plaintiff maintains no such instructions were given,

and even if they were given, they were not binding.

                                                  42.

        Plaintiff was retaliated against by Morgan, who leveraged the knowledge he gained as part

of the union to file false reports against Plaintiff.

                                                  43.

        On January 24, 2019, Plaintiff was further retaliated against when PPB charged him with

three counts of misconduct in retaliation of his reports of misconduct.

                                                  44.

        On May 4, 2019, Plaintiff was once again retaliated against by Resch, Hendrie, and

Abrahamson, when he is transferred for the alleged misconduct.

                                                  45.

        Plaintiff was transferred before any ruling of wrongdoing, and without regard to the

protections against retaliation afforded by the whistleblowing claims of misconduct.

                                                  46.

        Months later, on August 15, 2019, Defendant issued a Memorandum of Proposed

Discipline as pretextual retaliation for Plaintiff’s reports.

                                                  47.

        On November 21, 2019, Plaintiff was cleared of wrongdoing.




 PAGE 10 – COMPLAINT                                            EMPLOYMENT LAW PROFESSIONALS
                                                                PO Box 1309; 21887 SW Sherwood Blvd. Suite B
                                                                           Sherwood, Oregon 97140
                                                                     (503) 822-5340 – Fax (503) 433-1404
         Case 3:21-cv-01135-SB        Document 1      Filed 08/02/21         Page 11 of 16




                                              48.

       On December 11, 2019, Defendant disciplined Plaintiff with four days of unpaid

disciplinary leave.

                                              49.

       Plaintiff was retaliated against by Defendant when they charged him with dishonesty,

transferred him, and placed him on unpaid leave.

                                              50.

       Despite being aware Plaintiff had made a protected disclosure, Defendant violated

whistleblower protections when they chose to retaliate against him and charged him for making

the protected statements.

                                              51.

       Plaintiff has suffered losses from the unpaid time off imposed by Defendant in retaliation

of his whistleblower claims.

                                              52.

       In addition to the unpaid time off imposed by Defendant, Plaintiff has suffered career

damages due to his transfer out of the central precinct, a loss to his professional reputation and

promotability.

                                              53.

       Additionally, Plaintiff’s reputation has been harmed by the investigation that Defendant

imposed on him, which has caused additional long-term career damage.




 PAGE 11 – COMPLAINT                                        EMPLOYMENT LAW PROFESSIONALS
                                                             PO Box 1309; 21887 SW Sherwood Blvd. Suite B
                                                                        Sherwood, Oregon 97140
                                                                  (503) 822-5340 – Fax (503) 433-1404
        Case 3:21-cv-01135-SB         Document 1         Filed 08/02/21       Page 12 of 16




                                               54.

       The retaliation by Defendant has resulted in significant emotional distress, as Plaintiff’s

career and reputation have been harmed.



                             SECOND CLAIM FOR RELIEF
                                   DISCRIMINATION
                            ORS §§659A.199, 659A.203, 659A.230

                                               55.

       Plaintiff incorporates paragraphs 34-54 herein.

                                               56.

        Plaintiff engaged in protected activity when he reported the violations of policy,

procedure and law by employees Abrahamson, Hendrie, Morgan, Bates, and Resch.

                                               57.

       Thereafter, Plaintiff was subjected to pretextual investigations which incorporated

elements of his protected activity, and subjected to suspension, transfer, and loss of promotional

opportunities.

                                               58.

       On information and belief, Plaintiff was subjected to these adverse activities because he

raised complaints for misconduct against individuals named in paragraph 56.

                                               59.

       Prior to making these complaints against these individuals his performance record and

evaluations were above average.




 PAGE 12 – COMPLAINT                                         EMPLOYMENT LAW PROFESSIONALS
                                                              PO Box 1309; 21887 SW Sherwood Blvd. Suite B
                                                                         Sherwood, Oregon 97140
                                                                   (503) 822-5340 – Fax (503) 433-1404
        Case 3:21-cv-01135-SB         Document 1       Filed 08/02/21         Page 13 of 16




                                               60.

       Plaintiff’s reputation as law enforcement officer has been irreparably harmed.

                                               61.

       Plaintiff has been subjected to humiliation, embarrassment, and transferred from a

prominent position in Central Precinct to other assignments less notable and his professional

representation in an amount according to proof but no less than $1,000,000.00.

                                               62.

       Plaintiff has suffered emotional distress in the form of anxiety, loss of sleep, and

depression and is entitled to recover an amount according to proof of no less than $150,000.

                                               63.

       Plaintiff has suffered a financial loss in the form of lost wages while pretextually

suspended, loss of overtime opportunities, and loss of promotion ability and is entitled to recover

an amount according to proof but no less than $30,000.

                                               64.

       Plaintiff is entitled to recover reasonable attorney fees and costs as well prejudgment and

post judgment interest (ORS 659A.855).



WHEREAS Plaintiff prays for the following relief:

First Claim for Relief:

1.     Lost pay for Whistleblower retaliation according to proof in and amount no less than

       $30,000.00;

2.     Emotional distress damages in an amount according to proof but no less than

       $150,000.00;
 PAGE 13 – COMPLAINT                                        EMPLOYMENT LAW PROFESSIONALS
                                                              PO Box 1309; 21887 SW Sherwood Blvd. Suite B
                                                                         Sherwood, Oregon 97140
                                                                   (503) 822-5340 – Fax (503) 433-1404
         Case 3:21-cv-01135-SB          Document 1       Filed 08/02/21            Page 14 of 16




3.     Damages for loss to professional reputation in an amount according to proof but no less

       than $1,000,000.00;

4.     Punitive damages in an amount according to proof but no less than $300,000;

5.     Attorney fees and costs of suit according to proof; and

6.     Any other remedies fashioned by the Court.

Second Claim for Relief:

1.     Lost pay for Whistleblower retaliation according to proof in and amount no less than

       $30,000.00;

2.     Damages for loss to professional reputation in an amount according to proof but no less

       than $1,000,000.00;

3.     Emotional distress damages according to proof but no less than $150,000;

4.     Punitive damages in an amount according to proof but no less than $500,000;

5.     Attorney fees and costs of suit according to proof; and

6.     Any other remedies fashioned by the Court.



Plaintiff hereby demands trial by jury on all issues so triable.

       DATED this 2nd day of August 2021.

                                               Respectfully submitted,

                                               EMPLOYMENT LAW PROFESSIONALS

                                       By:     /s Randy J. Harvey
                                               Randy J. Harvey, OSB #116714
                                               Email: randy@elpnw.com
                                               Andrew T. Mittendorf, OSB #205394
                                               Email: andrew@elpnw.com
                                               Angela Hajihashemi, OSB #201231
                                               Email: angela@elpnw.com
                                               Jameson E. Gideon, OSB #202871
 PAGE 14 – COMPLAINT                                           EMPLOYMENT LAW PROFESSIONALS
                                                                   PO Box 1309; 21887 SW Sherwood Blvd. Suite B
                                                                              Sherwood, Oregon 97140
                                                                        (503) 822-5340 – Fax (503) 433-1404
     Case 3:21-cv-01135-SB   Document 1   Filed 08/02/21         Page 15 of 16




                                 Email: jameson@elpnw.com

                                 EMPLOYMENT LAW PROFESSIONALS
                                 21887 SW Sherwood Blvd., Suite B
                                 POB 1309
                                 Sherwood, Oregon 97140
                                 Telephone: 503-822-5340
                                 Facsimile: 503-433-1404

                                 Of Attorneys for Plaintiff Charles Greulich




PAGE 15 – COMPLAINT                            EMPLOYMENT LAW PROFESSIONALS
                                                 PO Box 1309; 21887 SW Sherwood Blvd. Suite B
                                                            Sherwood, Oregon 97140
                                                      (503) 822-5340 – Fax (503) 433-1404
Case 3:21-cv-01135-SB   Document 1   Filed 08/02/21   Page 16 of 16




                                                                   Exhibit 1,
                                                                 Page 1 of 1
